                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                            CIVIL ACTION NO. 5:18-CV-167-TBR

ANTHONY WAYNE FAGAN                                                         PLAINTIFF
v.
MATT WENTWORTH                                                              DEFENDANT
                          MEMORANDUM OPINION AND ORDER
       This matter is before the Court upon Defendant Matt Wentworth’s (“Wentworth”) Motion

for Summary Judgment. [DN 31.] Plaintiff Anthony Fagan (“Fagan”), pro se, has responded. [DN

35.] Wentworth has replied. [DN 36.] As such, this matter is ripe for adjudication. For the reasons

that follow, IT IS HEREBY ORDERED that Wentworth’s Motion for Summary Judgment [DN

31] is GRANTED.

                                           I. Background

       Fagan filed the instant action on November 2, 2018 alleging a violation of his Fourth

Amendment right. [DN 1.] His claim stems from an arrest on April 11, 2018 where Fagan alleges

Wentworth “mislead a McCracken County Judge to obtain a search warrant”. [Id. at 5.] Fagan filed

a Motion to Suppress and Motion to Reconsider which were both denied. [DN 31-2; 31-3.] Fagan

was later convicted of trafficking in controlled substance. [DN 31-4.]

       Fagan filed the current case asking this Court to “dismiss state case no 18-cr-00409, pay

all legal fees, filing fees and $1,000,000.00”. [DN 1 at 6.]

                                          II. Legal Standard

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all




                                                  1
ambiguities and draw all reasonable inferences against the moving party. See Matshushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether the party

bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere scintilla of

evidence in support of his position; the plaintiff must present evidence on which the trier of fact

could reasonable find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986)). The plaintiff may accomplish this by “citing to particular parts of materials in

the record” or by “showing that the materials cited do not establish the absence…of a genuine

dispute…” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to defeat a motion for

summary judgment, “the mere existence of a colorable factual dispute will not defeat a properly

supported motion for summary judgment. A genuine dispute between the parties on an issue of

material fact must exist to render summary judgment inappropriate.” Monette v. Electronic Data

Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996).

                                            III. Discussion

A. Younger v. Harris, 401 U.S. 37 (1971)

       Wentworth first argues that this Court cannot intervene in this state law criminal matter.

Fagan argues Wentworth “wrongfully characterizes plaintiff’s claim as one seeking intervention

in a state criminal proceeding”. However, Fagan goes on to argue facts alleging the search warrant

was invalid. The Court agrees with Wentworth.

       In Younger v. Harris, 401 U.S. 37, 43 (1971), the Supreme Court held there is a desire “to

permit state courts to try state cases free from interference by federal courts.” The Sixth Circuit



                                                  2
has held Younger applies “when the state proceeding 1) is currently pending, 2) involves an

important state interest, and 3) affords the plaintiff an adequate opportunity to raise constitutional

claims.” Coles v. Granville, 448 F.3d 853, 865 (6th Cir. 2006). “The first condition for the

application of Younger abstention is that the state proceeding must be pending on the day the

plaintiff sues in federal court”. Nimer v. Litchfield Twp. Bd. Of Trs., 707 F.3d 699, 701. A

subsequent disposition of a case does not affect this analysis. Federal Express Corp. v. Tennessee

Public Service Com., 925 F.2d 962, 969 (6th Cir. 1991). A case “remains pending until a litigant

has exhausted his state appellate remedies.” Loch v. Watkins, 337 F.3d 574, 578 (6th Cir. 2003).

Here, Fagan filed suit on November 2, 2018. At that time, the state law case was still pending.

Fagan was not convicted until February 6, 2019. [DN 31-4.] There also is no indication that he has

exhausted his state remedies. Therefore, the first abstention factor is met.

       The second factor is also met. A state has an important interest in enforcing criminal laws.

Gray v. Hampton, 2017 U.S. Dist. LEXIS 2013 *7 (E.D. Ky. Dec. 6, 2013). The third factor is also

met. When this case was filed, Fagan had an adequate opportunity to raise constitutional claims.

In fact, he did so when filing his motion to suppress. Fagan argued his Fourth Amendment rights

had been violated. Therefore, the Court will not intervene in this matter.

B. Heck v. Humphrey, 512 U.S. 477 (1994)

       Wentworth also argues that the Court may not rule on this case due to the Heck doctrine.

Fagan argues he is not seeking intervention. The Court agrees with Wentworth.

       In Heck, the Court held a plaintiff “must prove that the conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus”. Heck, 512 U.S. at 486-487. That Court went on to state, “when a state



                                                  3
prisoner seeks damages in a § 1983 suit, the district court must consider whether a judgment in

favor of the plaintiff would necessarily imply the invalidity of his conviction or sentence; if it

would, the complaint must be dismissed”. Id. at 487

       Here, Fagan argues Wentworth “falsified official pleadings to secure a search warrant for

two (2) properties associated with plaintiff” in violation of his Fourth Amendment rights. [DN 35

at 1.] If the Court finds that Fagan’s rights were indeed violated, it would imply the invalidity of

his conviction. Further, Fagan asks this Court to dismiss the underlying case in addition to

awarding damages. This Court cannot grant Fagan the relief he wants in this action. Therefore,

even if Younger abstention did not apply, this Court cannot hear this case under the Heck doctrine.

                                           IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Defendant Wentworth’s

Motion for Summary Judgment [DN 31] is GRANTED.

       A judgment will follow.

       IT IS SO ORDERED.




                                                                     January 29, 2020




cc: Anthony Wayne Fagan
    241004
    BELL COUNTY FORESTRY CAMP
    560 Correctional Drive
    Pineville, KY 40977
    PRO SE



                                                 4
